EXHIBIT Centerline Capital Group Names Two New Leaders of its Commercial Real Estate Group Larry Duggins, ARCap Founder and Senior CRE Executive at Centerline, Retiring to Academia NEW YORK(BUSINESS WIRE)June 3, 2008Centerline Holding Company (NYSE:CHC), the parent company of Centerline Capital Group ("Centerline"), today announced that J. Larry Duggins, Executive Managing Director of Centerline's Commercial Real Estate Group, is retiring from Centerline and the commercial real estate industry effective June 30, 2008. He plans to attend divinity school at Southern Methodist University and devote his time to helping launch non-profit youth-oriented foundations. Centerline's Commercial Real Estate Group is now structured as two divisions: Agency Products, led by William T. Hyman, and CMBS and Commercial Products, including equity funds, run by Mark F. Brown. Both divisions are supported by Centerline's Portfolio Management Group, led by Senior Managing Director and past ARCap President, Paul G. Smyth. William Hyman has been a mortgage industry leader for over 20 years and with Centerline for the past seven. He joined Centerline when it acquired PW Funding in 2001. PW Funding was an independent mortgage banking subsidiary of Centerline that Mr.
